Citation Nr: 1105234	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-02 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to an increased initial rating for a low back 
disability (degenerative disc disease of the lumbosacral spine 
with a history of myositis), evaluated as noncompensably 
disabling from May 4, 1970 to July 7, 1975, as 10 percent 
disabling from July 8, 1975 to January 19, 2005, as 20 percent 
disabling from January 20, 2005 to December 5, 2006, and as 40 
percent disabling from December 6, 2006, to the present.

2.  Entitlement to an increased initial rating for neurological 
manifestations of a low back disability in the left lower 
extremity, evaluated as 20 percent disabling since January 20, 
2005.

3.  Entitlement to an increased initial rating for neurological 
manifestations of a low back disability in the right lower 
extremity, evaluated as 10 percent disabling since December 6, 
2006.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 until May 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.  
The claims file was subsequently transferred to the RO in 
Albuquerque, New Mexico.

The April 2005 rating decision on appeal granted initial rating 
assignments both for a low back disability (degenerative disc 
disease of the lumbar spine) and for related neurologic 
manifestations, specifically, sciatica of the left lower 
extremity.  In a January 2010 decision, the Board denied the 
Veteran's claims for initial increased ratings for his low back 
disability and left lower extremity neurological manifestations, 
but granted a separate 10 percent rating for neurological 
manifestations affecting the right lower extremity.  

The Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims.  An August 2010 Court Order 
remanded the claim to the Board for readjudication in accordance 
with a Joint Motion for Remand.

Additionally, the Board observes that the Veteran has submitted a 
November 2010 written statement indicating that his employment 
has been severely limited since 1996 due to the symptoms 
associated with his service-connected low back disability.  The 
Veteran has also submitted May 2009 and August 2009 written 
statements from his brothers and daughter, attesting to his 
inability to work due to that service-connected disability.  
While mindful that the Veteran previously filed a claim for a 
total disability rating based on individual unemployability 
(TDIU), which was denied in an unappealed September 2007 RO 
decision, the Board finds that the aforementioned lay statements 
signal a clear intent to raise a new claim of entitlement to a 
TDIU.  A TDIU claim is part of a claim for a higher rating when 
the TDIU claim is raised by the record or asserted by the 
Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the rating assigned for a disability, 
the claim for TDIU will be considered part of the claim for 
benefits for the underlying disability.  Here, the Veteran has 
raised the issue of entitlement to TDIU while challenging the 
ratings assigned for his low back disability.  Accordingly, the 
Board finds that his implicit TDIU claim is part and parcel of 
his claims for increased ratings for his low back orthopedic and 
neurological manifestations and the Board has jurisdiction over 
all issues.  Id.

As a final introductory matter, the Board observes that, in his 
November 2010 written statement, the Veteran alleged that his 
service-connected disability not only interfered with his 
employment but also resulted in pain and related symptoms 
affecting his upper extremities.  The Board interprets the 
Veteran's assertions as raising an implicit claim for service 
connection for an upper extremity disorder, to include as 
secondary to his low back disability.  

As a claim for service connection for an upper extremity 
disorder, to include as secondary to a service-connected 
low back disability, has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ), the Board does not have jurisdiction 
over this issue and refers it to the AOJ for appropriate 
action.




REMAND

The Board regrets the additional delay in this long-pending 
appeal.  Nevertheless, the Board is constrained by the fact that 
proper adjudication of the Veteran's claims requires additional 
development. 

The Veteran's claim for an initial compensable rating for a low 
back disability from May 4, 1970 to July 7, 1975, was originally 
denied based on a lack of clinical evidence pertaining to his 
service-connected disability during that time period.  Similarly, 
the Veteran's claim for a rating in excess of 10 percent from 
July 8, 1975, to January 19, 2005, was denied due to an absence 
of pertinent medical evidence from the time of his August 1975 VA 
spine examination until his subsequent examination in January 
2005.  Nevertheless, as noted by the parties to the Joint Motion 
for Remand, the Court has recently held that VA has an obligation 
to obtain retrospective medical opinions in instances where there 
is competent evidence suggesting that a higher rating may be 
appropriate during a relevant appeals period but insufficient 
clinical evidence to determine whether such an increase is, in 
fact, warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008); 
see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the 
duty to assist may include development of medical evidence 
through a retrospective medical evaluation where there is a lack 
of medical evidence for the relevant time period).  

In this case, the Veteran has submitted lay statements indicating 
that he has experienced chronic and progressively worsening low 
back pain and related symptoms since May 4, 1970, the initial 
date of service connection.  The Veteran is competent to testify 
as to symptoms, such as low back pain and radiculopathy, which 
are capable of lay observation.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  Moreover, the record contains a 
November 2004 statement from a private chiropractor indicating 
that he has treated the Veteran for low back pain and related 
symptoms on an ongoing basis since 1971.  Nevertheless, the Board 
considers it significant that the Veteran's chiropractor has not 
supplemented his statement with range of motion findings or other 
determinations responsive to the specific rating criteria.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 
5292, 5293, 5295 (as in effect prior to September 23, 2002); 
Diagnostic Code 5293 (as in effect from September 23, 2002, until 
September 26, 2003); Diagnostic Codes 5235, 5237, 5242, 5243, 
8520, 8521, 8524, 8526 (2010).  Moreover, the Board observes 
that, while the Veteran is competent to report symptoms that he 
has experienced since the date of service connection, he is not 
competent, as a layperson, to opine as to whether such symptoms 
are attributable to his current service-connected disability or 
to some other condition.  See Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007) (laypersons are not competent to render medical 
opinions, including etiology opinions); Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In light of the foregoing, the Board finds that, although the 
November 2004 statement from the private chiropractor, in tandem 
with the Veteran's own lay statements, suggest that higher 
disability ratings may be appropriate during the periods from May 
4, 1970 to July 7, 1975, and from July 8, 1975 to January 19, 
2005, that evidence, standing alone, is insufficient to determine 
whether such increased evaluations are, in fact, warranted.  
Therefore, in accordance with the terms of the Joint Motion, the 
Board finds it necessary to remand the Veteran's claim in order 
for a VA examiner to provide a retrospective medical opinion.  
That opinion should specifically address whether the Veteran's 
low back disability was productive of orthopedic and neurological 
symptoms warranting ratings in excess of zero percent from May 4, 
1970 to July 7, 1975, and in excess of 10 percent from July 8, 
1975 to January 19, 2005.  See Chotta, Vigil.   

The Board also finds that a remand is warranted in order to 
ensure that VA has met its duty to assist and to ensure full 
compliance with due process requirements.  Here, the record 
reflects that the Veteran previously underwent VA examinations in 
August 1975, January 2005, December 2006, and June 2009.  
Significantly, however, that most recent June 2009 VA examination 
was not considered at the time of the Board's prior denial.  Nor 
does it appear to have been considered by the AOJ.  The Veteran 
has not waived AOJ review.

VA regulations prohibit the Board from considering additional 
pertinent evidence without first remanding the case to the agency 
of original jurisdiction for initial consideration or obtaining 
the Veteran's waiver.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  While the 
Board acknowledges that it has now reviewed the June 2009 
examination report, it has done so solely for the purpose of 
issuing this remand, which is not prejudicial to the Veteran.  38 
C.F.R. §§ 19.9, 20.1304(c) (2010).  Accordingly, to ensure that 
VA has met its duty to assist and to ensure full compliance with 
due process requirements, the Board finds that, on remand, the 
Veteran's claims should be reviewed with consideration of the 
June 2009 VA examination report and all evidence received since 
the last RO adjudication.

Next, the Board observes that VA's duty to assist includes a duty 
to provide a medical examination or obtain a medical opinion 
where it is deemed necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  When available 
evidence is too old for adequate rating of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

While mindful that the Veteran's most recent June 2009 VA 
examination is not overly stale, the Board nevertheless observes 
the Veteran has submitted statements indicating that his low back 
symptoms and related neuropathy have worsened since that time and 
are now productive of marked functional impairment.  The Veteran 
is entitled to a new VA examination where there is evidence that 
the condition has increased in severity since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, the Board is obligated to provide sufficient 
reasons and bases for the ratings it assigns based on 
neurological impairment in the Veteran's right and left lower 
extremities.  In its January 2010 decision, the Board determined 
that neurological impairment in the Veteran's left lower 
extremity was no more than moderate in degree.  However, as noted 
by the parties to the Joint Motion, that determination was not 
supported by sufficient reasons and bases because it included no 
analysis of the pertinent evidence of record, specifically the 
December 2006 VA examiner's findings of motor and sensory 
impairment and intermittent left leg paralysis, as indicated by 
the examiner's observation that "at times [the Veteran] could 
not move his left leg at all and that at other times he could 
move it against gravity."  See Gaines v. West, 11 Vet. App. 353, 
358 (1998) (the Board must analyze the probative value of the 
evidence).

The Board finds that additional development is necessary in order 
to determine whether the Veteran is entitled to a higher rating 
for his neurological manifestations in compliance with terms of 
the Joint Motion.  In this regard, the Board considers it 
significant that, while the December 2006 VA examiner and the 
other VA examiners who have evaluated the Veteran's low back 
disability have found evidence of significant neurological 
impairment, those examiners have not specified which nerves are 
involved.  Nor have those examiners supplemented their findings 
with advanced neurological tests, including electromyography 
(EMG) and nerve conduction velocity studies.  Accordingly, the 
Board finds that those examiners' findings are inadequate for 
rating purposes and that an additional VA examination is needed 
to determine the precise degrees of lower extremity neurological 
impairment associated with the Veteran's low back disability.

Moreover, noting that the June 2009 examiner apparently did not 
review the Veteran's entire claims file, the Board finds that, on 
remand, he should be afforded a new VA examination that includes 
a review of all pertinent evidence of record.  To ensure a 
thorough examination and evaluation, the Veteran's complaints 
must be viewed in relation to their history. 38 C.F.R. § 4.1 
(2010).  Further, in light of the aforementioned lay and clinical 
evidence, that new VA examination should include specific 
findings regarding any functional limitations related to the 
orthopedic and neurological manifestations of the Veteran's low 
back disability.

Turning to the Veteran's implicit TDIU claim, the Board notes 
that total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2010).  

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16 
(2010).

For VA purposes, the following are considered to comprise a 
single disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including the 
bilateral factor, if applicable; (2) disabilities resulting from 
common etiology or a single accident; (3) disabilities affecting 
a single body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric; (4) multiple injuries 
incurred in action; or (5) multiple disabilities incurred as a 
prisoner of war.  38 C.F.R. § 4.16.

If the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard of the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 
(2010).  Factors to be considered are the Veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

Here, the Veteran is currently in receipt of a 40 percent rating 
for the orthopedic manifestations of his low back disability.  He 
has also been assigned a 20 percent rating for left leg 
radiculopathy and a 10 percent rating for right leg 
radiculopathy.  His combined disability rating is 60 percent.  
Significantly, however, the Veteran's orthopedic and neurological 
low back manifestations share a common etiology and, thus, 
constitute a single disability ratable at 60 percent.  38 C.F.R. 
§  4.16.  Thus, the percentage criteria of 38 C.F.R. § 4.16(a) 
are met.  Accordingly, VA must now consider whether the Veteran 
is unable to secure or follow a substantially gainful occupation 
as a result of one or more of his service-connected disabilities.  

The Board notes that the Veteran's TDIU claim is inextricably 
intertwined with his pending claims for entitlement to higher 
ratings for the orthopedic and neurological manifestations of his 
low back disability.  Accordingly, consideration of the Veteran's 
TDIU claim must be deferred pending the resolution of his pending 
increased rating claims.  Harris v. Derwinski, 1 Vet. App. 180 
(1991). 

Additionally, because the Veteran has not yet undergone a VA 
examination with respect to his TDIU claim, the Board finds that, 
on remand, he should be afforded a VA examination and opinion to 
ascertain the impact of his service-connected disabilities on his 
unemployability.  Friscia v. Brown, 7 Vet. App. 294 (1995). 
(VA has a duty to supplement the record by obtaining an 
examination that includes an opinion as to the effect of the 
Veteran's service-connected disabilities on his ability to secure 
or follow a substantially gainful occupation).  

Finally, it appears that VA medical records may be outstanding.  
In his November 2010 written statement, the Veteran indicated 
that he was currently receiving outpatient treatment for his low 
back disability from the VA Medical Center (VAMC) in Albuquerque, 
New Mexico.  However, no records from that facility, apart from 
the Veteran's VA examination reports, have yet been associated 
with the claims file.  As it appears that there may be 
outstanding medical records from the Albuquerque VAMC that are 
pertinent to the Veteran's appeal, the Board finds that those 
records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) 
(2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Obtain and associate with the claims file 
all records from the Albuquerque, New Mexico, 
VAMC. 

2.  After the above development has been 
completed, schedule the Veteran for a VA 
examination to determine the nature, extent, 
and severity of the orthopedic and 
neurological manifestations of his service-
connected low back disability and to 
ascertain the impact of his service-connected 
disabilities on his unemployability.  The 
claims file must be reviewed by the examiner, 
and the examination report must reflect that 
the claims file was reviewed.  The VA 
examiner should provide a rationale for any 
opinion expressed and reconcile that opinion 
with all pertinent evidence of record, 
including the reports of the August 1975, 
January 2005, December 2006, and June 2009 VA 
examinations.  The VA examiner should also 
expressly consider the November 2004 
chiropractor's statement, attesting to the 
Veteran's ongoing treatment for low back 
problems since 1971, as well as the Veteran's 
own statements with respect to chronic and 
progressively worsening low back symptoms and 
lower extremity neuropathy since the date of 
service connection.  

Specifically, the VA examiner should first 
provide a retrospective medical opinion with 
respect to the severity of the Veteran's 
service-connected low back disability and any 
related lower extremity radiculopathy, in 
order to fill the gaps in the medical 
evidence of record from May 4, 1970 to July 
7, 1975, and from July 8, 1975 to January 19, 
2005.  In doing so, the VA examiner should 
expressly consider all pertinent rating 
criteria.  See 38 C.F.R. §§ 4.71a, 4.124a, 
Diagnostic Codes 5292, 5293, 5295 (as in 
effect prior to September 26, 2003); 
Diagnostic Code 5293 (as in effect from 
September 23, 2002 through September 25, 
2003); Diagnostic Codes 5235-5243 (as in 
effect since September 26, 2003); and 
Diagnostic Codes 8520, 8521, 8524, 8526.

Next, the VA examiner should provide an 
opinion that addresses the following: 

a)  Identify all current orthopedic 
pathology related to the Veteran's 
service-connected low back disability.  

b)  Provide current range-of-motion and 
repetitive motion findings of the lumbar 
spine, and state whether ankylosis is 
shown.  

c)  Note whether there is any additional 
limitation of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  If feasible, the 
determination should be portrayed in terms 
of the degree of additional range of 
motion loss.  

d)  State the length of time during the 
past 12 months that the Veteran has had 
incapacitating episodes due to his low 
back disability.  Incapacitating episodes 
are periods of acute signs and symptoms 
due to intervertebral disc syndrome that 
require bed rest prescribed by a physician 
and treatment by a physician.

e)  State whether the Veteran's service-
connected low back disability is 
manifested by any neurological impairment, 
and, if so, which nerves are involved, and 
the extent of the impairment.  The 
diagnostic criteria applicable to nerve 
impairment distinguish the types of 
paralysis: complete and incomplete.  With 
incomplete paralysis, the degree of 
paralysis is further divided into the 
categories of mild, moderate, and severe.  
With those categories in mind, classify 
any low back disability neurological 
pathology, distinguishing among the 
categories and using the results of all 
pertinent testing of record.  Conduct all 
necessary sensory, reflex, and motor 
testing, to specifically include EMG and 
nerve conduction velocity studies.  
Explain, in terms meaningful to a 
layperson, the base line results of those 
tests versus the results obtained for the 
Veteran.  Explain the meaning of any 
abnormal results obtained.  

f)  Discuss whether the Veteran's low back 
disability is productive of any additional 
functional impairment.  

g)  State what impact, if any, the 
Veteran's low back disability has on his 
activities of daily living, including his 
ability to obtain and maintain employment.  
38 C.F.R. § 4.10 (2010).

h)  State whether the Veteran's service-
connected disabilities (orthopedic and 
neurological manifestations of a low back 
disorder), either separately or jointly 
but without consideration of any 
nonservice-connected disabilities, render 
him unable to secure or follow a 
substantially gainful occupation.

3.  Then, readjudicate the appeal.  If any 
aspect of the decision remains adverse to the 
Veteran, issue a supplemental statement of 
the case that notifies him of all applicable 
rating criteria with respect to his low back 
and TDIU claims and specifically addresses 
all pertinent evidence received since the 
last RO adjudication, to expressly include 
the June 2009 VA examination report and the 
VA examination report and retrospective 
medical opinion requested in this remand.  
Allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

